Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00682-CV

                         IN THE INTEREST OF A.P.R. and J.C.R., Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-06574
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

DISMISSED

           When Abel Castillo Rodriguez filed this appeal on October 17, 2016, he was required to

pay a $205.00 filing fee. See TEX. R. APP. 5; TEXAS SUPREME COURT ORDER REGARDING FEES

CHARGED IN CIVIL CASES IN THE SUPREME COURT AND THE COURTS OF APPEALS AND BEFORE THE

JUDICIAL PANEL      ON   MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015).

Appellant did not pay the required filing fee; accordingly, the clerk of this court notified him by

letter that his notice of appeal was conditionally filed and the filing fee was due October 31, 2016.

On November 16, 2016, when the fee remained unpaid, this court ordered that Rodriguez must,

not later than November 28, 2016, either (1) pay the applicable filing fee or (2) provide written

proof to this court that he is indigent or otherwise excused by statute or the Texas Rules of

Appellate Procedure from paying the fee. See TEX. R. APP. P. 5 (“A party who is not excused by
                                                                                   04-16-00682-CV


statute or these rules from paying costs must pay—at the time an item is presented for filing—

whatever fees are required by statute or Supreme Court order. The appellate court may enforce

this rule by any order that is just.”). The court advised Rodriguez that if he failed to respond

satisfactorily within the time ordered, the appeal would be dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid, and Rodriguez has not otherwise responded to our

November 16 order. We therefore dismiss this appeal for want of prosecution.

                                                PER CURIAM




                                               -2-